Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TOSECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-QSB of Elephant Talk Communications, Inc. (the “Company") for the period endedSeptember 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned, Steven van der Velden, President & Chief Executive Officer of the Company, and Willem Ackermans, Chief Financial Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. Section 1350, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:November 19, 2007 /s/ Steven van der Velden Steven van der Velden President & Chief Executive Officer Dated: November 19, 2007 /s/ Willem Ackermans Willem Ackermans Chief Financial Officer
